Title: To James Madison from Harry Toulmin, 25 February 1809
From: Toulmin, Harry
To: Madison, James



Dear Sir
Fort Stoddert, 25th. Feb. 1809.

As the present critical situation of public affairs renders it, I should Conceive, more interesting than ordinary to the government, to be acquainted with the temper and conduct of those public officers of foreign governments who are stationed adjacent to the territories of the U. States; I persuade myself that it will be deemed no intrusion to detail to you what has occurred with relation to some supplies desined for the American Factory established at St. Stephens for the benefit of the Chactaw nation.
About a fortnight ago intelligence reached this place that a vessel containg goods for the Chactaw factory, and among them a quantity of lead and 100 kegs of gunpowder, shipped from Philadelphia (via Orleans) on the 29th. of October last, was detained at Mobile by the officers of the Spanish government, notwithstanding that the duties were ready to be paid.  The commandant it was understood had done it on his own authority & had dispatched a messenger to Govr. Folch at Pensacola to receive his instructions upon the subject.  It was the more alarming, as Govr. Folch had lately laid hold of and still detains, till the pleasure of the Governor of the Havana be known thereupon, sundry slaves who have escaped out of this territory.  Having promised my friend Mr. Geo. S. Gaines the U. S. factor, to attend to his business at Mobile, when there should be occasion, as he lives 40 miles to the north of Fort Stoddert, I felt inclined to make an effort to obtain the release of the vessel, or at least to ascertain & report to the government the cause of her detention: and I have always thought that though a judicial officer merely a principle of fidelity, and of regard to the interests of the United States, called upon me to attend to cases of this kind, since we have no executive magistrate here to watch over the interests of the general government.
I thought, however, that it would be better to wait, till the answer of Govr. Folch should be received.  I got to Mobile last sunday: but it was Tuesday before I had an opportunity of conversing with the Commandant, & he had then, as I understood, just recd. dispatches from Govr. Folch.  He informed me that the powder and lead, Could not be suffered to go up the river, for that a general order had been made by the governor, that no military stores should go from Orleans to Fort Stoddert.
I did not conceive it my place to attempt any discussion of the propriety of such an order; nor indeed is it probable that any such attempt, had I felt myself at liberty to make it, would have produced any other result than a referrence to Govr. Folch.  Knowing that there was a years cloathing due to the troops here; and that they were in  very great want; I deemed it important to ascertain whether this general order would be considered as extending to cloathing for the use of the soldiers.
The commandant replied, that he could not speak decisively, that he would examine his instructions, that as provisions were suffered to pass, he rather conceived that cloathing might, but that he would wish me to state the matter to Govr Folch.  The next day, however, he informed me thro’ my Friend Mr. Innerarrity, who acted as interpreter between us, that the cloathing would not be stopped.
Upon my enquiring whether any difficulty would exist as to the other articles contained in the vessel which had the powder and lead; he replied that if I presented a petition, he would permit them to go in another vessel, but that his instructions required him to detain vessels having military stores, without empowering him to take those stores into his custody.
I observed that as the object seemed to be merely to prevent the supply of military stores to the American settlements on the Mobile, I had conceived that no difficulty could exist as to the other articles, that I supposed they might be suffered to go on, and that on the return of the vessel, if it was still impossible to obtain permission to bring the powder & lead up the river, it might be carried back to New Orleans, and the master of the vessel be saved from the forfeiture of his bond.
This suggestion seemed to relieve the difficulty which I think he appeared to feel from the danger of committing himself, by taking the powder &c into his own custody: and after some reflection, he intimated that if I would petition that the powder should be lodged in a private store, and the vessel be suffered to proceed with the rest of her cargo, and on her return take back the powder and lead to N. Orleans; he would grant the two first mentioned requests, & take the third under consideration.
Accordingly on the same day Mr. Innerarrity drew up a Spanish petition to the Commandant & I addressed a memorial to Govr. Folch in english.  I was doubtful, indeed, whether I ought voluntarily & without authority to address the Governor on the subject, & had intended to wave that matter, at least till I returned to Fort Stoddert, and had reflected on the subject.  But finding that Mr. Innerarity had referred to such a memorial in the petition to the Commandant and that such a step Seemed to be expected, I ventured to address to him the memorial marked No. 2. which I delivered immediately to the Commandant to be forwarded by a messenger whom he promised to send the next morning to Pensacola.
On its being translated to the Commandant, he strongly expressed a wish that I had mentioned to Govr. Folch the proposal for sending the prohibited articles back to Orleans, in case he shd. not consent to their going up the river.  This occasioned the letter No. 3.
The powder and lead were deposited in the warehouse of Messrs. John Forbes & Cy. of which Mr. Innerarity is a partner, and the vessel cleared out immediately for this place.
Two other vessels with contractors stores had been detained for the duties, on my paying which they likewise proceeded.
As to the cause of the measure which has been the subject of this letter, I do not think from a comparison of all I can see or hear, that it originates in any system of hostility towards the United States: but am rather of opinion that it is a mere voluntary regulation of the provincial officers, founded on a dread that hostilities are meditated against them by the American government.  The fear of this I find has had a powerful effect on the minds of the most intelligent, as well as of the vulgar, and it results, principally, I believe, from Genl. Wilkinson’s expedition to N. Orleans.
In the case of this small quantity of powder (2500 lb) and lead, fame had preceeded it, and it was magnified into an object of great importance.  It is said that another company, there being now only one, is to be stationed at Mobile, and out posts are to be kept up in order to prevent a surprize from this settlement.  I find that they have really been much embarrassed by the want of their usual supplies of flour and wine.
The cause of the mother country is highly popular.  Frenchmen must talk as Spaniards or be silent, or they are threatened with assassination.  Even the French language is becoming disreputable with them.
The present Commandant has been in office but a few days.  He is a polite and intelligent man.
Suffer me to embrace this opportunity of assuring you of the high satisfaction I feel at the result of the presidential election, so grateful to that respectful regard, with which I have the honour to be dear sir, your most obedt. servt.

Harry Toulmin


P. S.  Having but just returned, I pray you to excuse the haste with which the departure of the mail obliges me to write
I forgot to mention that the popular expectation among the Spaniards is the arrival of 5000 British troops shortly at Pensacola

